COLEMAN, J.,
dissenting. — After the. foreclosure of the mortgage, there was nothing left, except the statutory right of redemption in the grantees of the mortgagor. The complainant and her brother were not tenants in common, but owned in severalty separate parts of the mortgaged land. If the purchaser at the mortgage sale had remained the owner, complainant had no remedy except to assert the statutory right of redemption. The. conveyance of the. purchaser to Wm. Blount Matkin did not impose any other duty or obligation upon him, than that which rested upon his vendor. Complainant, therefore, could assert no other right against him, than she could have asserted against his vendor, which was merely the statutory right of redemption. The bill does not seek this relief. Its whole frame and purpose shows this. The opinion of this court admits it. She was entitled to.no. other. relief, and not being entitled to any other, there was no error in the decree of the chancery court.
Brickell, C. J., concurs in this opinion.